Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7, 16, 19, and 20 of U.S. Patent No. 11025340. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 8, 10, 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0093750 A1 by McBride et al. (hereafter referred to as McBride).
Regarding claim 8, McBride teaches a system (~ see at least Figs. 4 and 5), comprising:
a processor (~ see at least Figs. 4 (410)); and
a memory that stores executable instructions (~ see at least Figs. 4(435)) that, when executed by the processor (~ see at least Figs. 4 (410)), facilitate performance of operations, comprising:
receiving, via a network, first orchestration flow data representative of a macro service flow of a service (~ see at least Fig. 2A (205) and Fig. 2B (250));
applying topology template data, representative of a topology of a service path associated with the service, to the macro service flow (~ see at least Fig. 2A (205) and Fig. 2B (250)), wherein the topology template data comprises device template data representative of a node device associated with the topology (~ see at least Fig. 2A (205) and Fig. 2B (250)), and wherein the device template data comprises transceiver data representative of a transceiver enabled for use by network equipment (~ see at least Fig. 2A (205) and Fig. 2B (250));
in response to the applying of the topology template data to the macro service flow and based on the device template data, generating second orchestration flow data representative of a micro service flow of the service (~ see at least Fig. 2A (210)); and
in response to receiving the first orchestration flow data and generating the second orchestration flow data, receiving a request to instantiate a service template associated with the micro service flow (~ see at least Fig. 2A (210)).

Regarding claim 10, McBride teaches the system of claim 8.  In addition, McBride further teaches wherein the operations further comprise: obtaining request data, representative of a request for the micro service flow, based on user input received via a user interface (~ see at least ¶ [0019]).

Regarding claim 12, McBride teaches the system of claim 8.  In addition, McBride further teaches wherein the operations further comprise: generating sequencing data associated with a sequence of the micro service flow (~ see at least ¶ [0105]).

Regarding claim 13, McBride teaches the system of claim 8.  In addition, McBride further teaches wherein the topology template data comprises multi-link segment data representative of a wavelength path associated with the micro service flow (~ see at least Figs. 2A and 2B).

Regarding claim 14, McBride teaches the system of claim 8.  In addition, McBride further teaches wherein the micro service flow is a first micro service flow, and wherein the operations further comprise: based on the first micro service flow, updating a second micro service flow of the service (~ see at least Figs. 2A and 2B).
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McBride as applied to claim 8 above, in view of US 10,148,506 B1 by Anburose et al. (hereafter referred to as Anburose).
Regarding claim 9, McBride teaches the system of claim 8.
McBride does not appear to specifically teach wherein receiving the first orchestration flow data comprises receiving the first orchestration flow data by a representational state transfer application program interface.
In the same field of endeavor, Anburose teaches wherein receiving the first orchestration flow data comprises receiving the first orchestration flow data by a representational state transfer application program interface (see at least col. 14 lines 18-29; “The stateless, client-server communications architecture may rely on a protocol that is cacheable. As an example, interface 20 may be implemented according to a representational state transfer (REST) software architecture to send and receive messages seeking to validate, provision, and/or manage services provided by network 2.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the flow as taught by McBride in view of Lavoie with the flows taught by Anburose in order to provide an advantage in network management, especially in networks, which encounter network devices configured for existing services (Anburose col. 4 lines 43-53). 

Regarding claim 11, McBride teaches the system of claim 8.
McBride does not appear to specifically teach wherein the topology template data further comprises use case data associated with a defined use of the network service, and wherein the use case data comprises topology data representative of a hub and spoke topology to use for the service path.
In the same field of endeavor, Anburose teaches wherein the topology template data further comprises use case data associated with a defined use of the network service, and wherein the use case data comprises topology data representative of a hub and spoke topology to use for the service path (see at least col. 20 lines 44-51).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the flow as taught by McBride in view of Lavoie with the flows taught by Anburose in order to provide an advantage in network management, especially in networks, which encounter network devices configured for existing services (Anburose col. 4 lines 43-53).
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA W COSME/Primary Examiner, Art Unit 2465